

114 S1007 RS: To amend the Dayton Aviation Heritage Preservation Act of 1992 to rename a site of the Dayton Aviation Heritage National Historical Park.
U.S. Senate
2015-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 621114th CONGRESS2d SessionS. 1007[Report No. 114–346]IN THE SENATE OF THE UNITED STATESApril 20, 2015Mr. Portman (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 8, 2016Reported by Ms. Murkowski, without amendment and with an amendment to the titleA BILLTo amend the Dayton Aviation Heritage Preservation Act of 1992 to rename a site of the Dayton
			 Aviation Heritage National Historical Park.
	
 1.Amendment to the Dayton Aviation Heritage Preservation Act of 1992Section 101(b)(5) of the Dayton Aviation Heritage Preservation Act of 1992 (16 U.S.C. 410ww(b)(5)) is amended by striking Aviation Center and inserting National Museum.Amend the title so as to read: A bill to amend the Dayton Aviation Heritage Preservation Act of 1992, and for other purposes..September 8, 2016Reported without amendment and with an amendment to the title